Title: To James Madison from DeWitt Clinton, 5 December 1804 (Abstract)
From: Clinton, DeWitt
To: Madison, James


5 December 1804, New York. “Mr John Juhel a Merchant of this City has solicited me to recommend James P Watson for a consular appointment at Martinico and has represented him & his pretensions in a most respectable point of view.
“I cannot speak of Mr Watson from a personal acquaintance but I know Mr. Juhel to be a very respectable man and I have full confidence in the justness of his representations.”
